NUMBER 13-17-00398-CR

                                 COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG


JAMES ANDREW BECKER,                                                                    Appellant,

                                                  v.

THE STATE OF TEXAS,                                                                       Appellee.


                      On appeal from the 258th District Court
                             of Polk County, Texas.



                    ORDER TO FILE APPELLATE BRIEF
             Before Justices Rodriguez, Contreras, and Hinojosa
                              Order Per Curiam

       This cause is currently before the Court on appellant's unopposed third motion for

extension of time to file the brief.1 The reporter’s record was filed on October 16, 2017,



        1 This case is before the Court on transfer from the Ninth Court of Appeals in Beaumont pursuant

to a docket equalization order issued by the Supreme Court of Texas. See TEX. GOV'T CODE ANN. § 73.001
(West, Westlaw through 2017 R.S.).
and appellant’s brief was originally due to be filed thirty days thereafter. See Tex. R.

App. P. 38.6(a). This Court has previously granted appellant two extensions of time

totaling 124 days to file the brief, and appellant now seeks an additional 60 days, until

May 18, 2018, to file the brief.

       The Court GRANTS appellant’s unopposed third motion for extension to file the

brief and ORDERS the Honorable Jennifer L. Bergman to file the brief on or before May

18, 2018. The Court looks with disfavor on the delay caused by counsel’s failure to timely

file a brief in this matter.       No further extensions will be granted absent exigent

circumstances. If counsel fails to file the brief within the specified period of time, the

Court will act appropriately to ensure that appellant's rights are protected. See id. R.

38.8(b)(4).

                                                  PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
21st day of March, 2018.




                                              2